--------------------------------------------------------------------------------

Exhibit 10.01



AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


This Amendment No. 1 to Employment Agreement dated January 21, 2019 (this
“Amendment”), is entered into between Chembio Diagnostics, Inc., a Nevada
corporation (the “Company”), and Neil A. Goldman (“Employee”), with respect to
the Employment Agreement dated as of December 18, 2017 (the “Agreement”),
between the Company and Employee.


The Company and Employee wish to amend the provisions of the Agreement with
respect to the term of Employee’s employment by the Company, as set forth below.
In consideration of the mutual covenants, promises and agreements herein
contained, the Company and Employee hereby covenant, promise and agree to and
with each other as follows:


1.          Term. Section 4(a) of the Agreement is amended and restated in its
entirety as follows:


“(a)      Unless terminated earlier as provided for in this Agreement, the term
of this Agreement (the “Term”) shall commence on the Effective Date and continue
in effect through December 31, 2019, provided that commencing on January 1, 2020
and each January 1 thereafter, the Term shall be automatically extended for one
additional year unless the Company shall have delivered to Employee, at least
three months prior to the scheduled expiration of the Term (or any extension
thereof), written notice that the Term will not be extended.”


2.          Compensation. Section 5(b) of the Agreement is amended and restated
in its entirety as follows:


“(b)      An annual bonus, in the discretion of the Compensation Committee or
Board, of up to 40% of the Base Salary (subject to periodic review by the Board
or the Compensation Committee), with criteria established by the Compensation
Committee or the Board, to consist of financial, strategic, and other management
goals. The bonus shall be paid between January 1 and March 15 of the year
following the year to which the bonus applies.”


3.          Termination.


(a)     The second paragraph of Section 11(a) of the Agreement is amended and
restated in its entirety as follows:


“If the Company delivers written notice to Employee pursuant to Section 4(a) of
the Agreement to the effect that the Term will not be extended, then Employee’s
employment shall be deemed to be terminated by the Company without Cause as of
the end of the Term and (i) all the provisions of the preceding paragraph shall
apply and (ii) Employee shall remain eligible for any annual bonus described in
Section 5(b) of this Agreement with respect to the final year of the Term.”


(b)    The fourth (last) paragraph of Section 11(a) of the Agreement is amended
and restated in its entirety as follows:


“In the event of any termination described in this Section 11(a), Employee shall
be entitled to (i) all compensation earned (including pay for up to two weeks of
unused vacation in accordance with Company carry-over vacation policy as set
forth in the Company’s Employee Handbook, as in effect from time to time), (ii)
any accrued unused vacation (calculated on a per diem proportionate basis) for
the year of termination, and (iii) all benefits and reimbursements due through
the effective date of termination. In the event of any such termination,
Employee shall not be entitled to any cash compensation or other benefits that
are not expressly provided in (A) this Agreement (including as provided in the
preceding sentence and in Sections 6(d) and 11(a) of this Agreement) or (B) any
other written agreement entered into between the Company and Employee prior to
or after the date hereof.



--------------------------------------------------------------------------------

4.          Miscellaneous. Except as set forth herein, the terms of the
Agreement are unchanged and shall remain in full force and effect. This
Amendment, and its validity, interpretation and enforcement, shall be governed
by the laws of the State of New York, excluding conflict of laws principles. The
headings in this Amendment are for convenience only, form no part of this
Agreement and shall not affect the interpretation of this Amendment. This
Amendment shall not be construed against either of the parties.


In Witness Whereof, each of the parties has executed, or caused to be executed,
this Amendment as of the date first written above.


Neil A. Goldman
 
Chembio Diagnostics, Inc.
     
/s/ Neil A. Goldman
 
By:
/s/ John J. Sperzel III
   
Chief Executive Officer and President






--------------------------------------------------------------------------------